     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROL S. CLARK MOBN 42670
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8975
 7          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
 8
     Attorneys for Defendant
 9
                                      UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
                                               FRESNO DIVISION
12
13                                                   ) Case No.: 1:18-cv-00716-BAM
     DENNIS L. PAXTON,                               )
14                                                   ) STIPULATION AND ORDER FOR AN
                       Plaintiff,                    ) EXTENSION OF TIME
15                                                   )
            vs.                                      )
16   NANCY BERRYHILL,                                )
     Acting Commissioner of Social Security,         )
17                                                   )
                                                     )
18                     Defendant.                    )
                                                     )
19
20
              IT IS HEREBY STIPULATED, by and between the parties, through their respective
21
     counsel of record, that the time for Defendant to respond to Plaintiff’s Motion for Summary
22
     Judgment / Remand be extended by 30 days, from May 24, 2019, to Monday, June 24, 2019.
23
     This is Defendant’s first request for an extension of time to respond to Plaintiff’s Motion.
24
     Defendant respectfully requests this additional time because Defendant’s counsel has multiple
25
     district court briefs and one Ninth Circuit brief due within the next three weeks and will be out of
26
     the office for eight days. Counsel for Defendant has conferred with counsel for Plaintiff, who
27
28


     Stip. & Order for Ext.; 1:18cv00716-BAM          1
 1   consents to the request. The parties further stipulate that all subsequent dates in the Court’s
 2   Scheduling Order shall be modified accordingly.
 3            Counsel for Defendant apologizes to the Court and Plaintiff’s counsel for any
 4   inconvenience caused by this delay.
 5
                                                     Respectfully submitted,
 6
 7   Dated: May 9, 2019                              /s/_Shellie Lott________________________
                                                     (*as authorized via email on May 6, 2019)
 8                                                   SHELLIE LOTT
                                                     Attorney for Plaintiff
 9
10
                                                     MCGREGOR W. SCOTT
11                                                   United States Attorney
12                                                   DEBORAH LEE STACHEL
                                                     Regional Chief Counsel, Region IX
13                                                   Social Security Administration
14                                             By:   /s/ Carol S. Clark
15                                                   CAROL S. CLARK
                                                     Special Assistant U.S. Attorney
16
                                                     Attorneys for Defendant
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order for Ext.; 1:18cv00716-BAM            2
 1                                                 ORDER
 2            Pursuant to the parties’ stipulation, and good cause appearing, Defendant shall have an
 3   extension of time to file a response to Plaintiff’s Opening Brief. Defendant’s response shall be
 4   filed on or before June 24, 2019. All other deadlines in the Court’s Scheduling Order shall be
 5   modified accordingly.
 6
     IT IS SO ORDERED.
 7
 8       Dated:       May 10, 2019                            /s/ Barbara   A. McAuliffe            _
 9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. & Order for Ext.; 1:18cv00716-BAM          3
